Dismissed and Memorandum Opinion filed February 4, 2014.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-13-01024-CV

                       DEMETRIA JOHNSON, Appellant
                                          V.
                    CASH MCKAY PROPERTIES, Appellee

              On Appeal from the County Civil Court at Law No. 2
                            Harris County, Texas
                       Trial Court Cause No. 1036260

               MEMORANDUM                           OPINION
      This appeal is from a judgment signed November 13, 2013. On December 3,
2013, the trial court sustained the District Clerk’s contest to appellant’s affidavit of
indigence and ordered appellant to pay the costs for preparation of the record. See
Tex. R. App. P. 20.1. A partial clerk’s record related to the denial of appellant’s
claim of indigence was filed. On January 8, 2014, the clerk responsible for
preparing the record in this appeal informed the court appellant did not make
arrangements to pay for the record.
      On January 8, 2014, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). Appellant has not provided
this court with proof of payment for the record or filed any other response to this
court’s notice.

      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Boyce, Christopher, and Brown.




                                         2